UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 SHANA WILLIAMS, individually and on behalf of all
 others similarly situated,
                                                                  18-cv-4921 (ARR) (RML)
                  Plaintiff,
                                                                  Not for electronic or print
                   v.                                             publication

 WAYPOINT RESOURCE GROUP, LLC,                                    Opinion & Order

                   Defendant.


ROSS, United States District Judge:

       Plaintiff, Shana Williams, alleges that a debt collection letter sent to her by defendant,

Waypoint Resource Group, LLC (“Waypoint”), violated the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq., because it failed to clearly and accurately identify the

creditor. Because the communication in question adequately discloses the identity of the creditor,

I dismiss plaintiff’s complaint with prejudice.

                                         BACKGROUND

       On May 14, 2018, Waypoint sent plaintiff a letter regarding a $1,364.84 debt. See Compl.

Ex. 1, ECF No. 1-1 (“Collection Letter”). The parties do not dispute that Williams is a consumer

within the meaning of the FDCPA or that the Collection Letter is a communication subject to the

requirements of that Act. Boxed text in the top right corner of the letter lists the date and an

account number, and directly below the boxed text, the letter includes the lines “Client Name:

Verizon” and “Original Creditor: Verizon.” Id. The first two sentences of the letter read: “This

notice regarding your account with Verizon is being sent to you by Waypoint Resource Group.

Verizon has placed your account with us for collections.” Id. The letter concludes by stating that



                                                  1
it “is an attempt to collect a debt” and is a “communication . . . from a debt collector.” Id. The

payment slip includes an account number and states “Client Name: Verizon.” Id.

        On August 29, 2018, plaintiff filed a complaint on behalf of herself and a class, alleging

that this letter violates § 1692g(a)(2) of the FDCPA because it fails to clearly identify the name

of the creditor to whom the debt is owed, as multiple Verizon entities exist. Compl. ¶¶ 17–37,

ECF No. 1; see also id. ¶¶ 30–31 (“[T]here are ninety-one (91) disparate entities registered in

New York that begin their legal name with ‘Verizon.’ The least sophisticated consumer would

likely be confused as to which of the ninety-one (91) disparate entities . . . is the creditor to

whom the debt is owed.”). 1 Plaintiff further alleges that the letter’s failure to clearly identify the

creditor is deceptive and misleading and therefore violates § 1692e(10) of the FDCPA. Id. ¶¶ 38–

47. 2

        On October 29, 2018, Waypoint requested a pre-motion conference regarding its

anticipated motion to dismiss the complaint (ECF No. 11). On November 13, 2018, I issued a

notice on the docket finding a pre-motion conference unnecessary and setting a briefing

schedule. Waypoint moved to dismiss plaintiff’s complaint on January 4, 2019 (Def.’s Br., ECF

No. 13), Williams filed her opposition on February 1, 2019 (Pl.’s Opp’n, ECF No. 16), and

Waypoint submitted its reply on February 20, 2019 (Def.’s Reply, ECF No. 17). For the reasons

that follow, defendant’s motion to dismiss is granted.



1
 Plaintiff notes that as of February 1, 2019, the day she submitted her opposition brief, there were 101
such entities. See Pl.’s Opp’n 2 n.1, ECF No. 16.
2
  Plaintiff’s complaint could be read as claiming that the letter fails to identify “Verizon” as the creditor.
See Compl. ¶ 27 (“The Letter fails to identify any entity as the ‘creditor to whom the debt is owed.’”).
Plaintiff makes clear in her opposition brief that she has abandoned this unmeritorious argument. See Pl.’s
Opp’n 9–10 (“[T]he case does not turn on the question of whether [defendant] identified ‘Verizon’ as the
‘creditor.’ Instead, the case turns on the question of whether use of the name ‘Verizon,’ without
qualification, is sufficient.”); id. at 12 (conceding that the letter in this case “does identify Verizon by use
of the word ‘creditor’”).
                                                       2
                                    STANDARD OF REVIEW

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter . . . to

state a claim to relief that is plausible on its face.” County of Erie v. Colgan Air, Inc., 711 F.3d

147, 149 (2d Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). When reviewing a

defendant’s motion to dismiss, the court “must accept as true all of the factual allegations

contained in the complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007) (quoting

Swierkiewicz v. Sorema N. A., 534 U.S. 506, 508 n.1 (2002)). As long as the plaintiff alleges

sufficient factual content to “allow[] the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged,” the motion will be denied. Iqbal, 556 U.S. at 678. However,

the court is not required to accept as true conclusory allegations or “formulaic recitation[s] of the

elements of a cause of action.” Twombly, 550 U.S. at 555. Likewise, a complaint’s “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Id. A plaintiff

must assert “specific facts or circumstances” in support of his claims; “[a] complaint which [is] .

. . unsupported by factual assertions fails even the liberal standard of Rule 12(b)(6).” De Jesus v.

Sears, Roebuck & Co., 87 F.3d 65, 70 (2d Cir. 1996) (quoting Palda v. Gen. Dynamics Corp., 47

F.3d 872, 875 (7th Cir. 1995)).

                                           DISCUSSION

   A. The FDCPA

       Congress enacted the FDCPA “to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e). To ensure that the statute

protects the most vulnerable debtors, courts are to view debt collection communications “from



                                                  3
the perspective of the ‘least sophisticated consumer.’” Greco v. Trauner, Cohen & Thomas,

L.L.P., 412 F.3d 360, 363 (2d Cir. 2005) (quoting Clomon v. Jackson, 988 F.2d 1314, 1318–19

(2d Cir. 1993)). The “least sophisticated consumer” standard of review examines “how the least

sophisticated consumer—one not having the astuteness of a ‘Philadelphia lawyer’ or even the

sophistication of the average, everyday, common consumer—understands the notice he or she

receives.” Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996). However, “in crafting a norm

that protects the naïve and the credulous the courts have carefully preserved the concept of

reasonableness.” Clomon, 988 F.2d at 1319; see also Rosa v. Gaynor, 784 F. Supp. 1, 3 (D.

Conn. 1989) (“The FDCPA does not extend to every bizarre or idiosyncratic interpretation by a

debtor of a creditor’s notice . . . [but] does reach the reasonable interpretation of a notice by even

the least sophisticated [consumer].”). The least sophisticated consumer “is neither irrational nor a

dolt.” Ellis v. Solomon and Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 2010) (citing Russell, 74

F.3d at 34). “[B]ecause the least sophisticated consumer standard is objective, the determination

of how the least sophisticated consumer would view language in a defendant’s collection letter is

a question of law.” Quinteros v. MBI Assocs., Inc., 999 F. Supp. 2d 434, 437 (E.D.N.Y. 2014)

(quoting Castro v. Green Tree Servicing LLC, 959 F. Supp. 2d 698, 707 (S.D.N.Y. 2013)).

   B. Creditor Identification

       Section 1692g(a)(2) of the FDCPA requires debt collectors to inform consumers of “the

name of the creditor to whom the debt is owed.” Plaintiff claims that even though the letter

expressly identifies “Verizon” as the “creditor,” the use of the name “Verizon,” without more,

fails to inform the consumer of the name of the creditor to whom the debt is owed because there

are numerous entities registered in New York with names beginning with the word “Verizon.”

See Pl.’s Opp’n 8–13. Plaintiff relies on Beltrez v. Credit Collection Services, Inc., No. CV 14-



                                                  4
7303 (LDW)(AKT) (E.D.N.Y. Nov. 25, 2015) and Guarsci v. MRS BPO, LLC, No. 17-cv-3679

(SJF)(ARL) (E.D.N.Y. Oct. 24, 2017) to support her argument. In Beltrez, the court concluded

that the plaintiff had sufficiently stated a claim under § 1692g(a)(2), in part because “the Notice

does not specify which of many different ‘Verizon’ entities is meant as the creditor.” Barshay

Decl. Ex. 2, at 2, ECF No. 16-3 (“Beltrez”). In Guarsci, the court held that the plaintiff’s § 1692e

claim survived the defendant’s motion to dismiss, in part because “[t]here is nothing in the

Collection Letter which would allow the least sophisticated consumer to determine which

Verizon entity is the creditor.” Barshay Decl. Ex. 3, at 16, ECF No. 16-4 (“Guarsci”). Defendant

argues that the letters in Beltrez and Guarsci are distinguishable from the letter at issue, see

Def.’s Br. 7–8, and that the reasoning in two other opinions—my opinion in Taylor v. MRS BPO,

LLC, No. 2:17-CV-01733 (ARR)(RER), 2017 WL 2861785 (E.D.N.Y. July 5, 2017) and Judge

Cogan’s opinion in Goldstein v. Diversified Adjustment Serv., Inc., No. 17-CV-04729 (BMC),

2017 WL 5592683 (E.D.N.Y. Nov. 20, 2017)—make “clear [that] Plaintiff’s claims are

insufficient and should be dismissed even at this early pleading stage,” Def.’s Br. 5–7.

       In Taylor, the plaintiff alleged that a debt collection letter violated § 1692g(a)(2) because

it failed to clearly identify “Chase” as the creditor to whom plaintiff’s debt was owed. 2017 WL

2861785, at *2. While the Taylor letter did not explicitly refer to Chase as the creditor, the top

right corner stated “RE: CHASE BANK USA N.A.”; the main text concluded, “When you call

please let our representative know that you have received the CHASE BANK USA N.A. Option

Letter”; and below the signature line read, “If we settle this debt with you for less than the full

outstanding balance, Chase may offer you less favorable terms in the future for some Chase

products.” Labbate Decl. Ex. C, ECF No. 13-4; see also Taylor, 2017 WL 2861785, at *1.

Analyzing the letter from the perspective of the least sophisticated consumer, I concluded that it



                                                  5
adequately disclosed the owner of plaintiff’s debt and granted defendant’s motion to dismiss

plaintiff’s FDCPA claim. See Taylor, 2017 WL 2861785, at *3. While I agree with plaintiff that

my decision in Taylor addressed a slightly different issue, i.e., whether the letter adequately

identified “Chase” as the creditor, I relied on a relevant legal principle, which is that courts must

read debt collection letters as a whole when applying the least sophisticated consumer standard.

See id.; see also McStay v. I.C. Sys., Inc., 308 F.3d 188, 191 (2d Cir. 2002); Goldstein, 2017 WL

5592683, at *2; Dewees v. Legal Servicing, LLC, 506 F. Supp. 2d 128, 132 (E.D.N.Y. 2007).

        Applying this principle, I agree with defendant that the letters in Beltrez and Guarsci are

distinguishable from defendant’s letter. Those letters failed to even implicitly identify Verizon as

the creditor. The Beltrez letter states “Regarding: Verizon” at the top and directs the plaintiff to

send her check to Verizon on the payment slip, but the letter nowhere mentions plaintiff’s

account with Verizon or maintains that it is collecting a debt on behalf of Verizon. See Labbate

Decl. Ex. E, ECF No. 13-6. The Guarsci letter only mentions Verizon once at the top of the letter

and likewise fails to mention plaintiff’s account with Verizon or clarify that it is collecting a debt

on Verizon’s behalf. See Labbate Decl. Ex. F, ECF No. 13-7. Thus, in those cases, the courts

considered the defendants’ failure to identify which Verizon entity was the creditor as one factor

in concluding that the letters, read as a whole, plausibly gave rise to an FDCPA claim. See, e.g.,

Guarsci, at 16 (“Defendant’s Collection Letter contains one reference to Verizon. . . . [and t]here

is nothing in the Collection Letter which would allow the least sophisticated consumer to

determine which Verizon entity is the creditor, the relationship between Verizon and the

Defendant or the basis of Plaintiff’s underlying Debt.” (citations omitted)). 3


3
  The Beltrez court’s rationale for denying the defendant’s motion to dismiss is less clear. See Beltrez, at 2
(“[Plaintiff] argues that [the complaint] sufficiently states a claim, as the Notice does not specify which of
many different ‘Verizon’ entities is meant as the creditor. . . . Upon consideration, the Court finds that
[the complaint] sufficiently pleads a claim.”). I assume the court’s conclusion that the least sophisticated
                                                      6
        Defendant’s letter, on the other hand, explicitly identifies Verizon as the creditor—it

states, “Client Name: Verizon” and “Original Creditor: Verizon” in the top right corner, it opens

by clarifying that the letter is regarding plaintiff’s account with Verizon and that Verizon has

placed plaintiff’s account with defendant for collections, and it includes Verizon’s name on the

payment slip. See Collection Letter. 4 Thus, the sole question in this case is whether a debt

collection letter that clearly identifies “Verizon” as the creditor must include additional

information about which Verizon entity is the creditor in order to adequately communicate the

creditor’s identity to the least sophisticated consumer. I conclude that it does not. I find Judge

Cogan’s decision in Goldstein to be on point and persuasive. In Goldstein, after finding that the

debt collection letter implicitly identified “Sprint” as the creditor, the court rejected plaintiff’s

argument that “defendant’s failure to use Sprint’s full name is unduly confusing.” Goldstein,

2017 WL 5592683, at *4. The court reasoned that district courts in this circuit have held that the

FDCPA “permits the use of [creditors’] common names, as opposed to their full legal or business

names,” and concluded that “it strains credulity to believe that plaintiff would have had a better

understanding of who she owed money to or that she would have somehow responded differently

if Sprint’s full name were listed.” Id.




consumer could be confused by the letter was based on the court’s reading of the letter as a whole. To the
extent that the letter’s failure to identify which Verizon entity was the creditor was the determinative
factor, however, I do not find this non-controlling opinion persuasive.
4
  In this respect, defendant’s letter is even clearer than the letters in Taylor and Goldstein, which only
implicitly identified the creditors. See Taylor, 2017 WL 2861785, at *3 (“[T]he Collection Letter
mentions Chase two additional times, in a context that ‘implicitly mak[es] clear’ that Chase is the current
creditor.” (second alternation in original) (quoting Datiz v. Int’l Recovery Assocs., Inc., No. 15-CV-3549
(ADS)(AKT), 2016 WL 4148330, at *11 (E.D.N.Y. Aug. 4, 2016))); Goldstein, 2017 WL 5592683, at *3
(“[A]lthough the letter does not explicitly identify Sprint as the creditor, several portions of the letter
implicitly do so, which, as discussed above, is adequate for purposes of the FDCPA.”).
                                                     7
           Plaintiff argues that “Verizon” is distinguishable from “Sprint.” See Pl.’s Opp’n 2

(“While using a creditor’s ‘commonly known name’ would arguably be sufficient in other

instances . . . , it is not so here. That is because there are at least ninety one (91) disparate entities

registered in New York that begin their legal name with ‘Verizon.’”); id. at 11–12 (“[W]hile

[there] are several entities registered to do business in New York beginning with the word

‘Sprint,’ most consumers would associate the name ‘Sprint’ with the company providing cellular

telephone services whereas, here, the companies which identify themselves by the commonly-

used trade-name ‘Verizon’ are several and distinct and provide many different services . . . .”);

id. at 13 (“Verizon has purposely divided Verizon FiOS, Verizon land-line, Verizon wireless and

Verizon RedBox (among others) into legally distinct entities . . . .”). I do not find plaintiff’s

argument persuasive. First, defendant’s reply papers undermine the accuracy of plaintiff’s

distinction between Verizon and Sprint. See Def.’s Reply 4 (“Plaintiff’s citation to the New York

Department of State is misleading, as there are only forty-three (43) [Verizon] entities registered

with the New York Department of State that are currently active. By comparison, . . . forty-nine

(49) entities possess active registrations with the name ‘Sprint.’”). Second, and more

importantly, even assuming there is a uniquely high number of registered Verizon entities and

that popular Verizon services are divided into several legally distinct entities, “[e]ven the least

sophisticated consumer could recognize the entities with who[m] they have conducted business.”

Id. at 5. The letter here explicitly states that plaintiff’s Verizon account has been placed with

defendant for collections. See Collection Letter. The least sophisticated consumer, even one who

held multiple Verizon accounts, could figure out from this letter to which Verizon entity it was

indebted. 5 See Greco, 412 F.3d at 363 (“[T]he least sophisticated consumer can be presumed to



5
    This is particularly true where, as here, the relevant account number is included in the letter. See Collection Letter.

                                                              8
possess a rudimentary amount of information about the world . . . .” (quoting Clomon, 988 F.2d

at 1319)).

       In sum, if a debt collection letter sufficiently identifies the creditor—either explicitly or

implicitly—then using the common name of the creditor does not violate the FDCPA, because

even the least sophisticated consumer has the capacity to connect the dots. In this case,

defendant’s letter clearly identifies the creditor to whom plaintiff’s debt is owed. Accordingly,

plaintiff has failed to state a claim under § 1692g(a)(2). “[A]s to plaintiff’s claim under § 1692e,

because [I do] not find that defendant’s letter is inadequate under § 1692(g), and because

plaintiff has not asserted any other basis for liability under § 1692e, defendant’s motion [to

dismiss] plaintiff’s § 1692e claim is granted.” Goldstein, 2017 WL 5592683, at *4; see also

McGinty v. Prof’l Claims Bureau, Inc., No. 15-cv-4356 (SJF)(ARL), 2016 WL 6069180, at *7

(E.D.N.Y. Oct. 17, 2016) (“The standard for determining a violation of § 1692e(10) is essentially

the same as that for § 1692g.” (quoting Foti v. NCO Fin. Sys., Inc., 424 F. Supp. 2d 643, 666–67

(S.D.N.Y. 2006))).

                                         CONCLUSION

       For the reasons stated in this opinion, Williams’ complaint against Waypoint is dismissed

with prejudice. The Clerk of Court is directed to enter judgment accordingly and close the case.


SO ORDERED.




                                                      ___________/s/_____________
                                                      Allyne R. Ross
                                                      United States District Judge
   Dated:      March 26, 2019
               Brooklyn, New York



                                                  9
